983 So. 2d 772 (2008)
Sarah Lourdes LLORENS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3506.
District Court of Appeal of Florida, Fifth District.
June 13, 2008.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We find the court did not abuse its authority in ordering restitution. See Glaubius v. State, 688 So. 2d 913 (Fla. 1997); State v. Hawthorne, 573 So. 2d 330 (Fla.1991). The State concedes that a mathematical error was made in the amount ordered and that the proper amounts should have been $1168.72 for the necklace and $443.04 for the stereo. We herewith amend the judgment accordingly. *773 See Lamb v. State, 732 So. 2d 350 (Fla. 5th DCA 1999).
AFFIRMED; Judgment AMENDED.
ORFINGER, TORPY and COHEN, JJ., concur.